DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Takagi (US 20140338451) teaches a vibrating device (1a; Figure 4; [0134-0144]) comprising: a base body (10; Figure 4; [0137]) containing mobile ions ([0191]); a movable member (50; Figure 4; [0139]) overlapping the base body (10; Figure 4) in a plan view (when seen from above, the movable member 50 will overlap the base body 10; See Figures 1 and 4), the movable member (50) being configured to selectively receive a first voltage (electrical potential of the movable body 50; [0139]); and a conductor (60; Figure 4) overlapping the movable member (50) in the plan view (when seen from above, the lid 60 overlaps the movable member 50; See Figure 1 and 4), the conductor (60) being configured to selectively receive a second voltage (electrical potential of the cover 60; [0138]).

O’Brien et al. (US 5,205,171) teaches wherein the first voltage (Column 2, Lines 40-42) has a potential (Column 2, Lines 40-42) that periodically changes based on a reference potential (AC signal creates an AC voltage; Column 2, Lines 40-42).

In claim 1, the specific limitations of “the second voltage is at a time-averaged value of the reference potential" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-7 would also be allowed for depending on claim 1.

Regarding claim 8, Takagi (US 20140338451) teaches a vibrating device module (1 and 1508; Figure 11) comprising: a vibrating device (1a; Figure 4; [0134-0144]) including: a base body (10; Figure 4; [0137]) containing mobile ions [0191]); a movable member (50; Figure 4; [0139]) overlapping the base body (10; Figure 4) in a plan view (when seen from above, the movable member 50 will overlap the base body 10; See Figures 1 and 4), the movable member (50) being configured to 58 selectively receive a first voltage (electrical potential of the movable body 50; [0139]); and a conductor (60; Figure 4) overlapping the movable member (50) in the plan view (when seen from above, the lid 60 overlaps the movable member 50; See Figure 1 and 4), the conductor (60) being configured to selectively receive a second voltage (electrical potential of the cover 60; [0138]), and a circuit (1508; Figure 11; [0214]) electrically connected with the vibrating device (1; Figure 11; [0214]).

O’Brien et al. (US 5,205,171) teaches wherein the first voltage (Column 2, Lines 40-42) has a potential (Column 2, Lines 40-42) that periodically changes based on a reference potential (AC signal creates an AC voltage; Column 2, Lines 40-42).


Claims 9-10 would also be allowed for depending on claim 8.

Regarding claim 11, Tanaka (US 20150241466) teaches a vibrating device (100; Figures 1 and 2) comprising: a base (10; Figure 1 and 2); a post (16; Figure 2; [0055]) upstanding from the base (10; [0055]); a conductive proof mass (20; Figure 1 and 2) having an anchor (40; [0056]; Figures 1 and 2) mounted to the post (Figures 1 and 2; [0056]), torsion beams (30 and 32; [0055-0057]) laterally extending from the anchor (elements 30 and 32 extend from portion 40; See Figure 1 and 2), and a movable member (20a and 20b; Figures 1 and 2) pivotally supported ([0057]) in a spaced apart relation relative to the base (10; See Figures 1 and 2) by the torsion beams (30 and 32; See Figures 1 and 2), the torsion beams (30 and 32) defining a pivot axis ([0057]) asymmetrically dividing the movable member (20a and 20b; Figures 1 and 2) into first and second longitudinally extending platforms (21,26 and 22; Figures 1 and 2); a first detection electrode (52; Figures 1 and 2) on the base (10; Figures 1 and 2), the first detection electrode (52) facing the first platform (electrode 52 faces the firs platform 22; See Figures 1 and 2); a second detection electrode (50; Figures 1 and 2) on the base (10; See Figures 1 and 2), the second detection electrode (52; Figures 1 and 2) facing a proximal face (face of portion 21; Figures 1 and 2) of the second platform (21,26; Figures 1 and 2), the proximal face (face of portion 21) being adjacent the post (16; See Figures 1 and 2), the first and second detection electrodes (52 and 50) being configured 

Takagi (US 20140338451) teaches the base (10; Figure 4; [0137]) containing mobile ions ([0191]); the lid (60; Figure 4) being conductive ([0138]); wherein the movable member (50; Figure 40) is configured to receive a first voltage (electrical potential of the movable body 50; [0139]); the conductive lid (50) configured to receive a second voltage (electrical potential of the cover 60; [0138]).

O’Brien et al. (US 5,205,171) teaches wherein the first voltage (Column 2, Lines 40-42) has a potential (Column 2, Lines 40-42) that periodically changes based on a reference potential (AC signal creates an AC voltage; Column 2, Lines 40-42).



In claim 11, the specific limitations of "the second voltage is at a time-averaged value of the reference potential" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 12-20 would also be allowed for depending on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2856